PER CURIAM.
In this appeal the appellants, the Tax Collector and the County Commissioners of Liberty County, and the State Comptroller, seek reversal of a summary final decree permanently enjoining them from selling for taxes property owned by the ap-pellees in said county. The record incon-trovertably establishes that the appellant commissioners failed to comply with the mandatory procedural requirements of the statutes (Sections 193.12 and 193.25, Florida Statutes, F.S.A.) and hence the appellees are entitled to a decree as a matter of law.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD, J., and THORNAL, Associate Judge, concur.